 In the Matter of L. C. BEAUCHAMP, AN INDIVIDUAL, D/B/A L. C. BEAU-CHAMP, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE No. 1853, PETITIONERIn the Matter Of WATTS MOTOR COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE No. 1853, PETITIONERCases Nos. 00-RC-605 and 30-RC-606-Decided November 14, 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing washeld beforeEugeneK. Kennedy, hearing officer.The hearing of-ficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.At the hearing, Chico Automobile DealersAssociation, hereinafter referred to as the Association, requested andwas granted permission to intervene.The Employer's motion to dis-miss the petitions on the ground that the Board lacks jurisdiction isdenied for the reasons hereinafter set forth.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.L. C. Beauchamp, a franchised Kaiser-Frazer automobile dealer,whose place of business is at Chico, California, is engaged in the saleand service of Kaiser-Frazer automobiles.During the 18-monthperiod ending June 30, 1949, Beauchamp made purchases amountingto $227,273.Of this amount, $121,727 was for new automobiles manu-factured outside the State of California, shipped to a regional dis-tributor at Emeryville, California, and obtained by Beauchamp fromthe latter; $15,100 was for automobile parts manufactured outside theState of California but shipped to and purchased from the regionaldistributor at Emeryville; and $70,846 was for used cars and service,purchased wholly within the State of California.The record does notdisclose the volume of sales made during this period, but allsales weremade locally within the State of California.87 NLRB No. 4.2a 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDWatts Motor Company, a partnership composed of B. E. Smith andJ.Watts, a franchised Nash automobile dealer,whose place of businessis atChico, California, is engaged in the sale and service of Nash auto-mobiles.During the 11-month period ending June 30, 1949, Watt'sMotor Company made purchases amounting to approximately $133,-690, of which $78,877 was for new automobiles manufacturedoutsidethe State of California, some of which were also assembled outside theState, but all of which were obtained by Watts Motor Company fromthe zone distributor at San Francisco; $13,369 was for partsmanufac-tured outside the State of California but purchased from the zonedistributor within the State.The record does not disclose the volumeof sales made during the foregoing period, butall saleswere madelocally within the State of California.We find, contrary to the contention of the Employers, that each isengaged in commerce within the meaning of the National LaborRelations Act?2.The labor organization involved claims to represent employeesof each of the Employers.23.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner seeks separate units consisting, of garage mechanics,apprentices, and helpers, employed in the repair shop of each of theEmployers.The Employers and the Association agree as to the pro-posed inclusions.The partiesalso agreethat all office clericals,sales-men, parts men, guards, and supervisors are to be excluded from theunits.However, the Employers and the Association contend that individualemployer units are inappropriate.They assert that, because the sev-eralmembers of the Association, including the instant Employers,have delegated full authority to the Association to carryon all oftheir labor relations and because the Association, in the past,actingthrough its labor committee, had undertaken certain action involvingthe working conditions of its members'employees, collectivebargainingmust be conducted through the Association on a multiple-employerbasis.1Wm. J. Silva Company,85 NLRB 573;ScottMotorCompany, et al.,84 NLRB 129;Harry's Cadillac-Pontiac Company,Incorporated,at at.,81 NLRB1;Midtown Motors,et at.,80 NLRB 1679;Adams Motor, Inc.,80 NLRB 1518.2 The Employer moved to dismiss the petitions on the ground that they failed to recitethat the Petitioner had requested,and been denied,recognition.However, the recorddisclosesthatrecognition had been requested from each of the Employers,and denied.Further,the Employers refused to recognize the Petitioner at the hearing.The Employers'motion is denied.Trueman Fertilizer Company,81 NLRB72; Advance Pattern Company,80 NLRB 29. L.C.BEAUCHAMP25The Association was incorporated in 1923. In 1940, the members ofthe Association signed an instrument whereby they agreed that theywould not, individually, execute any labor agreements. In 1945, themembers of the Association executed a new agreement wherein it wasagreed that no member would bargain with any union representatives,but would refer all questions of collective bargaining to the laborcommittee of the Association.The Employers involved herein signedthe latter agreement at the time they entered into business.At thepresent time, all automobile dealers in Chico having repair shops aremembers of the Association.The record discloses that each of the Association's members hasadhered to the agreement, and has referred all requests for bargainingto the Association.However, on only one occasion has the Associationreceived a request to bargain on an association-wide basis.TheAssociation refused.In 1.947, the Association made a survey of thewages being paid by its several members and recommended that auniform wage scale be adopted by all of the members.The above-described activity by the Association and its several mem-bers fails to constitute such collective bargaining as will establish amultiple-employer unit as the appropriate bargaining unit .3 Inas-much as there is no controlling collective bargaining history on amulti-employer basis, we find that the single-employer units soughtby the Petitioner are appropriate.We find that the following constitute units appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :(a)All automotive servicemen employed by L. C. Beauchamp,Chico, California, including mechanics, helpers, and lube and storagemen, but excluding parts men, office clericals, salesmen, professionalemployees, and supervisors, as defined in the Act.(b)All automotive servicemen employed by Watts Motor Company,Chico, California, including mechanics, helpers, and rack men, butexcluding parts men, office clericals, salesmen, professional employees,and supervisors, as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with L. C. Beauchamp and WattsMotor Company, respectively, separate elections by secret ballot shallbe conducted as early as possible, but not later than 30 days from thedate of this Direction, under the direction and supervision of theScott Motor Company, et al., supra,and cases therein cited. 26DECISIONS OF NATIONALLABOR RELATIONS BOARDRegional Director for the Twentieth Region,'and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu=lations, among the employees in the units described in paragraphnumbered 4,above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off,but excluding those employeeswho have since quit or beendischargedfor cause and have not beenrehired or reinstated prior to the date of the elections,and also exclud-ing employees on strike who are not entitled to reinstatement to deter-mine whether or not they desire to be represented,for purposes ofcollective bargaining, by International AssociationofMachinists,Lodge No. 1853.